GALBREATH, Judge,
concurring.
I concur in the results reached by the majority.
In doing so, I point out again, as I have numerous times before, that in spite of rulings to the direct contrary our Supreme Court has, in such cases as Hagemaker v. State, supra, and Williams v. State, supra, recognized that entrapment, where proved, is a valid defense to the charge of committing a crime wherein “the criminal intent or design to commit the offense charged originates in the mind of the person who seeks to entrap accused and to lure him into commission of the crime merely for the purpose of arresting and prosecuting him . .” Hagemaker v. State, supra, citing, with approval, 22 C.J.S. Criminal Law § 45.
While I must, as charged by the Supreme Court, continue unrealistically to say that Tennessee does not, as do the courts of all other jurisdictions in this Nation, recognize the defense of entrapment, intellectually I cannot distinguish those holdings of our highest Court that do when the facts so warrant. In this case, in any event, the facts do not.